Citation Nr: 1456050	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for chronic headaches, to include secondary to hypertension.

4.  Entitlement to service connection for an undiagnosed illness manifested by headaches and joint pain.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

(The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension will be addressed in a separate decision).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to May 2006.
 
This appeal comes before the Board of Veterans Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was afforded a Travel Board hearing in March 2012 before the undersigned Veterans Law Judge (VLJ) as to the issues of entitlement to service connection for a left elbow disability, a right knee disability, chronic headaches, and an undiagnosed illness as well as the issue of entitlement to an increased disability rating for hypertension.  A transcript of this hearing is of record.  He also was afforded a videoconference hearing in October 2014 before another VLJ as to his claim of entitlement to service connection for sleep apnea which is addressed in a separate decision.  A transcript of this hearing is of record.

In January 2014, the Board remanded the Veteran's left elbow, right knee, chronic headaches, undiagnosed illness, and hypertension claims for further evidentiary development.  His sleep apnea claim was also remanded for a hearing before a VLJ which as discussed above, he was afforded in October 2014.  The Veteran's claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

At the October 2014 Board hearing concerning his claim of entitlement to service connection for sleep apnea, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for a left elbow disability; a right knee disability, chronic headaches, to include as secondary to service-connected hypertension; an undiagnosed illness manifested by headaches and joint pain; and entitlement to an evaluation in excess of 10 percent for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the October 2014 Board hearing concerning a claim of entitlement to service connection for sleep apnea, the Veteran withdrew his appeal of entitlement to service connection for a left elbow disability; a right knee disability, chronic headaches, to include as secondary to service-connected hypertension; an undiagnosed illness manifested by headaches and joint pain; and entitlement to an evaluation in excess of 10 percent for hypertension.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


